 

THIRD AMENDMENT TO
AGREEMENT OF SALE

 

THIS THIRD AMENDMENT TO AGREEMENT OF SALE (the “Amendment”) is entered into as
of the 28th day of August, 2013, between THREE WM REAL ESTATE, LLC, THREE WM
OPERATING, LLC, FOUR WM REAL ESTATE, LLC, FOUR WM OPERATING, LLC, each a
Delaware limited liability company (individually and collectively, the “Seller”)
and WOODBURY MEWS III, LLC, WOODBURY MEWS IV, LLC, WOODBURY MEWS LAND PARCELS,
LLC (each a Delaware limited liability company (individually and collectively,
the “Purchaser”).

 

RECITALS:

 

A.           Seller and Purchaser are parties to that certain Agreement of Sale
dated June 26, 2013, as amended by that certain First Amendment to Agreement of
Sale dated August 9, 2013, and that certain Second Amendment to Agreement of
Sale dated August 23, 2013 (collectively, the “Agreement”), pursuant to which
Seller agreed to sell, and Purchaser agreed to purchase, certain real property
located at 122 and 124 Green Avenue, Woodbury, New Jersey, as more particularly
described in the Agreement.

 

B.           Seller and Purchaser desire to amend the Agreement, upon the terms
and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.     Recitals, Definitions. The foregoing recitals are true and correct and
are incorporated herein by reference. Capitalized but undefined terms used in
this Amendment shall have the meanings given to them in the Agreement.

 

2.     Conditions to Closing.

 

(a)          Section 5(b)(vi) is hereby deleted in its entirety and replaced
with the following:

 

Seller shall have obtained (i) the consent to the assignment of the PILOT
Agreement from the City to Purchaser with respect to the Three Land and Four
Land, and the Adjacent Land, and (ii) an amendment to the PILOT Agreement (or
amended and restated PILOT Agreement, which shall include, at a minimum, an
amended and restated Financial Agreement (the “Financial Agreement”)), including
a reallocation of the payments with respect to the Land and the Adjacent Land,
each in the form submitted by Seller and Purchaser to the City, without changes
that materially and adversely affect the legality, scope or economics thereof,
as determined by Seller and Purchaser; provided, however, that for purposes of
this Agreement, the Purchaser and Seller agree and acknowledge that any
deviation from the forms submitted to the City by Purchaser and Seller to (x)
the definition of “Total Project Cost” (as defined by Financial Agreement, which
shall reflect the total Purchase Price under this Agreement, as amended), (y)
the “Annual Service Charges” (as defined in Section 3.2 and Exhibit B of the
Financial Agreement) which results in (A) a net aggregate reallocation to Lots
2, 3, 4 and 5 of more than $86,536 for the year 2013 or (B) an increase in the
total Annual Service Charges payable with respect to the Land and the Adjacent
Land for any year from the amounts shown in the column labeled “Total” on the
schedule attached hereto as Exhibit Q (other than with respect to new
development); or (z) the ability of the Purchaser to submit consolidated
financials to the City under the Financial Agreement, shall be considered a
material and adverse change for purposes of this Agreement; (iii) an ordinance
from the City approving the consent and the amendment, in form acceptable to
Seller and Purchaser; and (iv) the statutory appeal period to the amended PILOT
Agreement (the “PILOT Appeal Period”) shall have expired without an appeal by a
third party having been filed (or, if any appeal is filed, with such appeal
having been conclusively adjudicated in favor of the PILOT Amendment or settled
in a manner acceptable to Purchaser, in its reasonable discretion. Purchaser
acknowledges that if Purchaser is provided with a commercially reasonable
opinion from a New Jersey licensed attorney at Drinker Biddle & Reath LLP that
the applicable statutory appeal period is 20 days, then the statutory appeal
period shall be 20 days for purposes of this Section 5(b)(vi).

 

1

 

 

(b)          Section 5(b)(xii) shall be created to read as follows:

 

(i) Seller shall have obtained amended final judgments in the Tax Foreclosure
Actions for Lots 1 and 5 of the Adjacent Land, correcting the legal descriptions
attached thereto, and either (y) the court confirms in the amended final
judgments that the statutory three (3) month appeal period relates back to the
entry of the original final judgment; or (z) either (A) no party shall have
filed a motion to vacate the judgments in the Tax Foreclosure Actions or
exercised a statutory right of redemption on Lots 1 and 5 on or before three (3)
months following the entry of the amended final judgments in the Tax Foreclosure
Actions for Lots 1 and 5 of the Adjacent Land (the “Appeal Period”), or if any
such motion is filed or exercise occurs, the matter is conclusively resolved in
a manner that insures, in Purchaser’s reasonable discretion, that the Three Land
and Four Land continue to receive the benefit of the easements contain in Deed
Book 4843, Page 193 (the “Easements”); or (B) Seller shall have agreed to
indemnify, defend and hold harmless Purchaser for any amounts required to paid
to insure that the Three Land and Four Land continue to receive the benefit of
the Easements arising as a result of a successful appeal filed by a party within
the Appeal Period, pursuant to an indemnity agreement mutually acceptable to
Seller and Purchaser, in which case Purchaser shall waive all of the conditions
set forth in this Section 5(b)(xii) and proceed to Closing, notwithstanding that
the Appeal Period has not yet expired; and (ii) no party shall have filed a
motion to vacate the judgments in the Tax Foreclosure Actions or exercised a
statutory right of redemption on the Adjacent Land on or before September 25,
2013, or if any such motion is filed or exercise occurs, the matter is
conclusively resolved in a manner that insures, in Purchaser’s reasonable
discretion, that the Three Land and Four Land continue to receive the benefit of
the Easements.

 

3.     Section 18(b)(iv) shall be created to read as follows:

 

(iv) Any and all tax liabilities (including, but not limited to those under the
PILOT Agreement) with respect to the Real Property and/or the Adjacent Land
which relate to periods prior to the Closing, regardless of when they are
asserted.

 

2

 

 

4.     Exhibits. Seller and Purchaser acknowledge that they have agreed upon (i)
the price allocation attached to this Amendment as Exhibit B; (ii) the form of
Guaranty Agreement attached to this Amendment as Exhibit D; (iii) the form of
Management Agreement attached to this Amendment as Exhibit G; (iv) the form of
Interim Licensure Arrangements attached to this Amendment as Exhibit K; and (v)
the form of Income Support Agreement attached to this Amendment as Exhibit P,
and the foregoing exhibits are hereby incorporated into the Agreement.

 

5.     Effect of Amendment. To the extent any provisions contained herein
conflict with the Agreement or any other agreements between Seller and Buyer,
oral or otherwise, the provisions contained herein shall supersede such
conflicting provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

6.     Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which, together,
shall constitute one and the same instrument. Delivery of signatures by e-mail
or facsimile shall be valid and binding.

 

IN WITNESS WHEREOF, the Purchaser has executed this Amendment on the date first
above written.

 

  PURCHASER:       Woodbury Mews III, LLC       By: /s/ John Mark Ramsey   Name:
John Mark Ramsey   Its:  Authorized Signatory       Woodbury Mews IV, LLC      
By: /s/ John Mark Ramsey   Name: John Mark Ramsey   Its:  Authorized Signatory  
    Woodbury Mews Land Parcels, LLC       By: /s/ John Mark Ramsey   Name: John
Mark Ramsey   Its:  Authorized Signatory

 

3

 

 

IN WITNESS WHEREOF, the Seller has executed this Amendment on the date first
above written.

 

    SELLER:                

THREE WM REAL ESTATE, LLC,

a Delaware limited liability company

                By: WMRE THREE, LLC, a Delaware limited liability company, its
sole member and manager                   By: CHG WMRE, LLC, a Delaware limited
        liability company, its manager                     By: /s/ Ken
Assiran                                                      Name: Ken Assiran  
      Title: President                 THREE WM OPERATING, LLC,     a Delaware
limited liability company                 By: WMRE THREE, LLC, a Delaware
limited liability company, its sole member and manager                   By: CHG
WMRE, LLC, a Delaware limited         liability company, its manager            
      By: /s/ Ken Assiran                                                     
Name:Ken Assiran         Title: President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE.]

 

4

 

 

    SELLER:                

FOUR WM REAL ESTATE, LLC,

a Delaware limited liability company

                By: WMRE FOUR, LLC, a Delaware limited liability company, its
sole member and manager                   By: CHG WMRE, LLC, a Delaware limited
        liability company, its manager                     By: /s/ Ken
Assiran                                                      Name: Ken Assiran  
      Title: President                 FOUR WM OPERATING, LLC,     a Delaware
limited liability company                 By: WMRE FOUR, LLC, a Delaware limited
liability company, its sole member and manager                   By: CHG WMRE,
LLC, a Delaware limited         liability company, its manager                  
By: /s/ Ken Assiran                                                      Name:
Ken Assiran         Title: President

 

 

 

 

EXHIBIT B

 

PURCHASE PRICE ALLOCATION

 

Facility  Amount  Three Facility  $22,775,000  Four Facility  $15,184,000 
Adjacent Parcels  $1,040,000  TOTAL PURCHASE PRICE  $39,000,000 

 

2

 

 

EXHIBIT D

 

FORM OF GUARANTY AGREEMENT

 

3

 

 

EXHIBIT G

 

FORM OF MANAGEMENT AGREEMENT

 

4

 

 

EXHIBIT K

 

FORM OF INTERIM LICENSURE ARRANGEMENTS

 

5

 

 

EXHIBIT P

 

FORM OF INCOME SUPPORT AGREEMENT

 

6

 

 

EXHIBIT Q

 

PROJECTED ANNUAL SERVICE CHARGES

 

7

 

